Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-21 filed on January 07, 2022 have been fully considered. 

Rejection under 35 U.S.C 112(b) or 35 U.S.C. 112, second paragraph
In view of the amendment of claims 5, 7, 12, 14, 19 and 21 to overcome the rejection under 35 U.S.C 112(b) or 35 U.S.C. 112, second paragraph, the rejection under 35 U.S.C 112(b) or 35 U.S.C. 112, second paragraph of the claims  5, 7, 12, 14, 19 and 21 has been withdrawn. 
Double Patenting Rejection
In view of a Terminal Disclaimer filed on January 07, 2022, the non-statutory obviousness type double patenting rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the previously cited prior art Wang et al. (Pub. No. US 2012/0106649 A1) discloses a method, comprising: receiving a compressed bit stream comprising a picture; dividing the picture into one or more non-overlapping blocks (¶0026,0047: A frame of video data may be divided into a number of largest CUs (LCUs), which may further be partitioned into sub-CUs) , wherein a row of the non- overlapping blocks includes a first non-overlapping block (See Fig. 5A, 502-522); dividing the first non-overlapping block into one or more coding units (¶0026,0047: A frame of video data may be divided into a number of largest CUs (LCUs), which may further be partitioned into sub-CUs); dividing a coding unit in the one or more coding units into one or more prediction units (¶0026: A CU generally includes one or more prediction units (PUs) indicating how to form prediction data for the CU).
Note: the current application claims the benefit of prov. 61/540,241 filed on 09/28/2011 and prov. 61/476,407 filed on 04/18/2011. However, it is noted that the claimed features taught by Wang et al. (Pub. No. US 2012/0106649 A1) filed on 10/27/2011 were not described in the provisional applications filed on 09/28/2011 and 04/18/2011. Accordingly, Wang et al. qualifies as a prior art. 
Wang does not disclose  determining a primary temporal motion data (TMD) candidate position based on a co- located region within a reference picture, the co-located region having the same coordinates in the reference picture as the coordinates of a prediction unit of the one or more prediction units in the picture; determining whether the primary TMD candidate position is outside a co-located row of the reference picture, the co-located row having the same boundaries in the reference picture as the row of the non-overlapping blocks in the picture; and when the primary TMD candidate position in the co-located region is outside the co- located row: determining a secondary TMD candidate position in the co-located region of the reference picture; and selecting motion data related to the secondary TMD candidate position as an inter-prediction TMD candidate.
AAPA discloses determining a primary temporal motion data (TMD) candidate position based on a co- located region within a reference picture (Current application ¶0034: “To choose the co-located temporal merging candidate, the co-located temporal motion data from the bottom right TMD position (see 3 (BR) in FIG. 2, outside the co-located PU 202) is first checked and selected for the temporal merging candidate if available. Otherwise, the co-located temporal motion data at the upper left central TMD position (see 3 (CR) in FIG. 2) is checked and selected for the temporal merging candidate if available.”), the co-located region having the same coordinates in the reference picture as the coordinates of a prediction unit of the one or more prediction units in the picture (See Figs. 2-4: a “co-located PU”).
However, the previously cited prior arts fail to teach the feature of “determining whether the primary TMD candidate position is outside a co-located row of the reference picture, the co-located row having the same boundaries in the reference picture as the row of the non-overlapping blocks in the picture; and when the primary TMD candidate position in the co-located region is outside the co- located row: determining a secondary TMD candidate position in the co-located region of the reference picture; and selecting motion data related to the secondary TMD candidate position as an inter-prediction TMD candidate,” as recited in claim 1.
Claims 8 and 15 recite the limitation similar to claim 1. Therefore, claims 8 and 15 are allowed due to similar reasons set forth above with respect to claim 1.  
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1, 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488